•           •           •     
  •          •         •




MEMORANDUM OPINION

No. 04-10-00612-CR

IN RE Terrance FLETCHER

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Karen Angelini, Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice

Delivered and Filed: September 8, 2010

PETITION FOR WRIT OF MANDAMUS DENIED
            On August 24, 2010, relator Terrance Fletcher filed a petition for writ of mandamus,
complaining of the trial court’s failure to grant his pro se motions for speedy trial.  However, counsel
has been retained by relator to represent him in the criminal proceeding pending in the trial court for
which he is currently confined.  A criminal defendant is not entitled to hybrid representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481,
498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on pro se motions or petitions
filed with regard to a criminal proceeding in which the defendant is represented by counsel.  See
Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion by declining
to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial court. 
Accordingly, the petition is denied.  Tex. R. App. P. 52.8(a).  
PER CURIAM
DO NOT PUBLISH